Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 9/30/2021, Applicant amended claims 1, 9, 14 and 22.  Therefore claims 1-2, 4-10, 12-15, 17-23 and 25-28 are pending.

Response to Arguments.
Applicant's arguments filed 9/30/2021 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-2, 4-10, 12-15, 17-23 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument is persuasive the Pmin and Pmax are terms of art distinct from DRX and eDRX. (DRX and eDRX are parameters directed to the sleep and wake timing periods of devices, while Pmin and Pmax are parameters directed to time periods that a device must not have transmitted sensor data before and must have transmitted sensor data by.) Consequently, the prior art of record does not disclose the claim 1 and 14 limitations, “a first minimum period (Pmin) parameter and a first maximum period (Pmax) parameter for reporting first sensor data for a first sensor application … and a second Pmin parameter and a second Pmax parameter, different than the first Pmin and Pmax parameters, for reporting second sensor data for a second sensor application …adjusting at least one of the first or second Pmin and Pmax parameters to synchronize the first and second Pmin and Pmax parameters … coordinating the reporting and the sampling the sensor data with one or more reduced power state on periods of the UE,” nor disclose the claim 9 and 22 limitations, “a user equipment (UE) with parameters for reporting sensor data for a plurality of sensor application the parameters including at least: a first minimum period (Pmin) parameter and a first maximum period (Pmax) parameter… and a second Pmin parameter and a second Pmax parameter[[s]], different than the first Pmin and Pmax parameters, for reporting second sensor data for a second sensor application…  identifying a first set of sensors for which the UE is allowed to adjust the parameters and a second set of sensors for which the UE is not allowed to adjust the parameters.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US Pub. 2015/0038115 A1) and Soloway et al. (US Pub. 2019/0215767).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687